NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIP SIDES,                                      No.    19-15830

                Plaintiff-Appellant,            D.C. No. 4:15-cv-03893-HSG

 v.
                                                MEMORANDUM*
CISCO SYSTEMS, INC.; UNITED
HEALTHCARE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted December 1, 2021**
                            San Francisco, California

Before: OWENS, BADE, and LEE, Circuit Judges.

      Plaintiff Kip Sides appeals pro se from the district court’s judgment in favor

of defendants in this Employee Retirement Income Security Act (“ERISA”) action.

We have jurisdiction under 28 U.S.C. § 1291. “We review de novo a district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
choice and application of the standard of review to decisions by fiduciaries in ERISA

cases,” and “for clear error the underlying findings of fact.” Abatie v. Alta Health

& Life Ins. Co., 458 F.3d 955, 962 (9th Cir. 2006) (en banc). Where a plan confers

discretionary authority to the administrator to determine eligibility for benefits, the

court reviews its decision whether to grant benefits for abuse of discretion rather

than de novo. Id. at 959, 963. We affirm.

      The district court properly reviewed defendant UnitedHealthcare Insurance

Company’s (UH) claim decisions for an abuse of discretion because the benefit plan

vested UH with discretion to determine eligibility for benefits and to construe terms

of the plan. Id. at 963. The district court thus appropriately limited its review to the

administrative record compiled by UH. Id. at 970.

      The district court properly awarded judgment to UH and Cisco Systems

(Cisco) on Sides’ claims for benefits because he failed to exhaust his administrative

remedies before filing suit. See Diaz v. United Agric. Emp. Welfare Benefit Plan &

Tr., 50 F.3d 1478, 1483, 1485 (9th Cir. 1995).

      The district court also properly awarded judgment to UH and Cisco on Sides’

claims for declaratory and injunctive relief because his requests were vague and he

failed to establish any ERISA violation. See 29 U.S.C. § 1132(a)(3); Schmidt v.

Lessard, 414 U.S. 473, 476 (1974) (per curiam) (“Since an injunctive order prohibits




                                           2                                    19-15830
conduct under threat of judicial punishment, basic fairness requires that those

enjoined receive explicit notice of precisely what conduct is outlawed.”).

      UH’s motion to strike Sides’ excerpts of record (Docket Entry No. 29) is

granted. Sides’ excerpts of record, filed at Docket Entry Nos. 11 and 20, are stricken.

Sides’ motion for oral argument on UH’s motion to strike (Docket Entry No. 37) is

denied.

      AFFIRMED.




                                          3                                    19-15830